Case: 13-7131    Document: 7     Page: 1   Filed: 12/12/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                 LOURDES A. AYTONA,
                   Claimant-Appellant,
                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2013-7131
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-3233, Judge William P.
Greene, Jr.
             __________________________

                       ORDER
                __________________________
 Before RADER, Chief Judge, LOURIE and TARANTO, Circuit
                        Judges.
PER CURIAM.
     Lourdes A. Aytona (“Aytona”) has appealed from a de-
cision of the United States Court of Appeals for Veterans
Claims (“Veterans Court”) denying entitlement to De-
pendents’ Educational Assistance for her adopted chil-
Case: 13-7131      Document: 7   Page: 2      Filed: 12/12/2013




AYTONA v. SHINSEKI                                          2

dren. We consider whether Aytona’s appeal must be
dismissed for lack of jurisdiction.
    On May 7, 2013, the Veterans Court entered judg-
ment in Aytona’s case. Her notice of appeal was received
on August 2, 2013; 87 days after the date of judgment.
    To be timely, a notice of appeal must be received by
the Veterans Court within 60 days of the entry of judg-
ment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.
App. P. 4(a)(1). Like appeals from district courts, the
statutorily prescribed time for filing appeals from the
Veterans Court to this court is mandatory and jurisdic-
tional. See Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed.
Cir. 2013); see also Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (indicating jurisdictional restrictions
on the time for taking an appeal under section 7292(a)).
Accordingly, even in circumstances in which it would be
equitable to do so, this court is without authority to waive
the deadline for filing an appeal to this court from the
Veterans Court. See Bowles v. Russell, 551 U.S. 205, 214
(2007).
    Because Aytona’s appeal as to the underlying judg-
ment was filed outside of the statutory deadline for taking
an appeal to this court, we must dismiss the appeal.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Each side shall bear its own costs.

                                   FOR THE COURT


                                    /s/ Daniel E. O’Toole
                                        Daniel E. O’Toole
                                        Clerk of Court
Case: 13-7131   Document: 7   Page: 3     Filed: 12/12/2013




3                                       AYTONA   v. SHINSEKI

s26